DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Regarding claim 1, the claim recites “a machine including an adder-subtractor circuit comprising: an inverting circuit configured to invert a first operand on a bit-by-bit basis to output a first inverted operand; a circuit having a function to perform a predetermined arithmetic operation and configured to output a second operand; a carry generating circuit configured to generate carries from the first inverted operand and the second operand; and an XOR circuit configured to perform a bit-by-bit XOR on the carries, the first operand, and the second operand.”
Step 2A - Prong 1

For example, but for the “inverting circuit” language, “invert” in the context of this claim encompasses simply changing one or more bits (e.g., from “0” to “1” or “1” to “0”). Similarly, but for the “circuit” language, “perform a predetermined arithmetic operation and . . . output a second operand” in the context of this claim encompasses performance of a (predetermined) mathematical operation and outputting the result. Similarly, but for the “carry generating circuit” language, “generate carries” in the context of this claim encompasses calculating carry values that are necessary in performance of mathematical operations. Similarly, but for the “XOR circuit” language, “perform a bit-by-bit XOR” in the context of this claim encompasses a logical operation on the recited inputs. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical formulas and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: “an inverting circuit”; “a circuit”; “a 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect Step 2A – Prong 2, the additional elements of using generic circuits to perform respective generic computer functions amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 recites substantially similar limitations to those of claim 1, and therefore is rejected under the same rationale as that applied above to claim 1.
Regarding claim 3, the rationale explained above with respect to claim 1 is applied. Furthermore, claim 3 recites “a circuit configured to calculate a first arithmetic value obtained by performing a bit-by-bit XOR on the first inverted operand and the second operand; and a circuit configured to perform a bit-by- bit inversion on a result of performing a bit-by-bit XOR on the first arithmetic value and the carries”, which also 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (U.S. Patent Publication No. 2016/0350075).
Regarding claim 1, Kimura teaches an adder-subtractor circuit (adder-subtractor circuit 353a and XOR circuits 252, 358; FIG. 4) comprising:
an inverting circuit configured to invert a first operand on a bit-by-bit basis to output a first inverted operand (XOR circuit 252 inverts input data that is fed into adder-subtractor circuit 353a as inverted OP2 110; FIG. 4; [0032]);
(result 113 is obtained by performing a previous arithmetic operation by adder-subtractor circuit 353a during a previous cycle and can be selected as OP1 109 via first input selector 307; FIG. 4; [0061]);
a carry generating circuit configured to generate carries from the first inverted operand and the second operand (carry calculation unit 154 produces carries based on inverted OP2 110 and OP1 109; FIG. 4; [0049]); and
an XOR circuit configured to perform a bit-by-bit XOR on the carries, the first operand, and the second operand (XOR circuit 356 operates on carries CA and operands OP1, OP2 via path of XOR circuits 155, 359; FIG. 4).
Claim 5 recites substantially similar limitations to those of claim 1 and therefore is rejected under the same rationale as that applied above to claim 1.
Regarding claim 3, Kimura teaches the XOR circuit includes:
a circuit configured to calculate a first arithmetic value obtained by performing a bit-by-bit XOR on the first inverted operand and the second operand (XOR circuit 155 performs an operation on inverted operand OP2 110 and operand OP1 109; FIG. 4; [0048]); and
a circuit configured to perform a bit-by- bit inversion on a result of performing a bit-by-bit XOR on the first arithmetic value and the carries (XOR circuit 356 performs an operation on output of XOR circuit 155 (via XOR circuit 359) and carries CA, the result of which is inverted by XOR circuit 358; FIG. 4; [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Simkins et al. (U.S. Patent No. 7,274,211) teaches compression and sign extension steps before operation of an adder-subtractor circuit (FIGS. 9 and 11; [0017]-[0018], [0052]-[0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP DEOL whose telephone number is (303)297-4429.  The examiner can normally be reached on Monday-Friday 8:00AM - 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SANDEEP DEOL/Examiner, Art Unit 2182                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183